       1:19-cv-01122-MMM-JEH # 1             Page 1 of 6                                            E-FILED
                                                                      Tuesday, 09 April, 2019 01:05:29 PM
                                                                            Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

CENTRAL LABORERS’ PENSION FUND, CENTRAL )
LABORERS’ ANNUITY FUND, ILLINOIS LABORERS’ )
AND CONTRACTORS’ JOINT APPRENTICESHIP & )
TRAINING PROGRAM, NORTH CENTRAL ILLINOIS )
LABORERS’ HEALTH & WELFARE FUND, NORTH )
CENTRAL ILLINOIS LABORERS’-EMPLOYERS’      )
COOPERATIVE EDUCATION TRUST, LABORERS’ )
LOCAL 165 MARKET PRESERVATION FUND,        )
LABORERS’ LOCAL 165 BUILDING FUND,         )
MIDWEST REGION ORGANIZING COMMITTEE        )
GREAT PLAINS LABORERS’ DISTRICT COUNCIL, )
AND LABORERS’ LOCAL 165,                   )
                                           )
                      Plaintiffs,          )
                                           )
v.                                         )                       Case No.
                                           )
SECURITY FENCE CO., INC.                   )
                                           )
                      Defendant.           )

                                         COMPLAINT

       NOW COME Plaintiffs, CENTRAL LABORERS’ PENSION FUND, et al., by and

through their attorneys, Cavanagh & O’Hara LLP, complaining of the Defendant, SECURITY

FENCE CO., INC., and allege as follows:

       1.      This action is brought and maintained in accordance with the provisions of the

Labor Management Relations Act, as amended, 29 U.S.C. 185(a), and the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. §1001 et seq., as amended, in particular 29

U.S.C. §1145 (Section 515 of ERISA), and is a civil action to recover employer contributions

and other amounts owed to Plaintiffs.

       2.      Federal District Courts have exclusive jurisdiction under ERISA over civil actions

like the present action. (See, 29 U.S.C. §1132).


                                                   1
       1:19-cv-01122-MMM-JEH # 1             Page 2 of 6



       3.      Plaintiff, Central Laborers’ Pension Fund, is an employee benefit plan administered

pursuant to the terms and provisions of a trust agreement creating said Fund and is required to be

maintained and administered in accordance with the provisions of the Labor Management

Relations Act of 1947, and ERISA (as amended), 29 U.S.C. §1001 et seq. Plaintiff, Central

Laborers’ Pension Fund, is administered in Jacksonville, Illinois.

       4.      Plaintiff, Central Laborers’ Pension Fund, receives contributions from numerous

employers, and therefore, is a multiemployer plan. (See, 29 U.S.C. §1002).

       5.      The Central Laborers’ Pension Fund is the collection agents for the other named

Plaintiffs, which are employee benefit funds, labor organizations, labor-management

committees/funds established pursuant to collective bargaining agreements between the

Laborers’ International Union of North America (“Union”) and certain employer associations

whose employees are covered by collective bargaining agreements with the Union.

       6.      That Defendant is an Employer engaged in an industry within the meaning of

ERISA, 29 U.S.C. 1002 (5), (11), (12), and (14).

       7.      Defendant’s place of business and address is Peoria, Illinois.

       8.      Defendant signed a Memorandum of Agreement on April 8, 2002. A copy of the

Memorandum of Agreement is attached hereto and incorporated herein as Exhibit A.

       9.      The Memorandum of Agreement bound Defendant to multiple collective

bargaining agreements within the jurisdiction of the Great Plains Laborers’ District Council

during the period of April 8, 2002 through current.

       10.     Defendant never terminated the Memorandum of Agreement.

       11.     Defendant signed Participation Agreements on April 24, 2012 and November 3,

2014, which also obligates Defendant to remit contributions and other amounts to Plaintiffs. A



                                                2
       1:19-cv-01122-MMM-JEH # 1             Page 3 of 6



copy of the respective Participation Agreements are attached hereto and incorporated herein as

Exhibits B and C.

       12.     Defendant is currently bound to the Participation Agreements.

       13.     Defendant never terminated the Participation Agreement.

       14.     Pursuant to ERISA, 29 U.S.C. §1145, Defendant is required to make contributions

to Plaintiffs in accordance with the terms and conditions of Memorandum of Agreement, the

Participation Agreements and Plaintiffs’ trust documents. Plaintiffs’ trust documents, in

pertinent part, are attached hereto and incorporated herein as Exhibits D, E, and F.

       15.     Defendant employed individual who are participants in Plaintiffs’ employee

benefit funds, pursuant to the Memorandum of Agreement and the Participation Agreements

(hereinafter collectively referred to as “Agreements”).

       16.     Defendant employed individuals who performed work within the geographical

jurisdiction of Plaintiffs, and said individuals performed hours of covered work for which

contributions and other amounts are owed to Plaintiffs.

       17.     Defendant failed to properly and timely pay contributions and other amounts for

all hours of covered work performed by Defendant’s employees.

       18.     Defendant breached the Agreements by failing to properly and timely remit fringe

benefit contributions and other amounts to Plaintiffs. (See, Exhibits A – C).

       19.     Defendant violated Plaintiffs’ trust agreements by failing to properly and timely

remit fringe benefit contributions and other amounts to Plaintiffs. (See, Exhibits D – F).

       20.     Pursuant to the Agreement and Plaintiffs’ trust agreements, Plaintiffs are

authorized and empowered to examine the payroll books and records of Defendant to determine

whether the employer remitted the required payments.



                                                 3
        1:19-cv-01122-MMM-JEH # 1              Page 4 of 6



        21.     Plaintiffs conducted a fringe benefit/payroll compliance audit of Defendant

covering the period of June 1, 2012 through June 30, 2018, which identified certain and

determinable amounts owed by Defendant. The audit report is attached hereto as Exhibit G.

        22.     Based upon the audit report, Plaintiffs have determined that Defendant owes

Plaintiffs contributions, check-offs, liquidated damages, and audit costs in the amount of

$98,735.02.

        23.     In addition to the liability identified in the audit report, Defendant failed to remit

additional contributions and other amounts for the months of August 2015 and November 2016.

        24.     Defendant also failed to timely submit report forms and remit contributions and

other amounts during the period of June 2012 through June 2018, which resulted in the

assessment of liquidated damages.

        25.     Pursuant to the Participation Agreements, Plaintiffs’ trust agreements, and 29

U.S.C. §1145, Defendant owes liquidated damages in the amount of 10% of delinquent

contributions. (See, Exhibits B, C, D, E, & F).

        26.     A breakdown showing a total known amount owed is attached hereto and

incorporated herein as Exhibit H.

        27.     Pursuant to the terms of the Participation Agreement and Plaintiffs’ trust

agreements, Defendant is liable for reasonable attorneys’ fees, court costs, and all other

reasonable expenses, such as audit costs, incurred by Plaintiffs in the collection of the amounts

owed.

        28.     Pursuant to §1132(g)(2) of ERISA, if judgment is entered in favor of the Plaintiffs

in this matter, the Court shall award Plaintiffs certain relief, including interest, liquidated




                                                   4
       1:19-cv-01122-MMM-JEH # 1              Page 5 of 6



damages or double interest, and attorneys’ fees. More specifically, §1132(g)(2) of ERISA

provides as follows:

               (g)    Attorney’s fees and costs; awards in actions involving
               delinquent contributions
                                      *              *              *
                      (2)     In any action under this subchapter by a fiduciary for
                      or on behalf of a plan to enforce section 1145 of this title in
                      which a judgment in favor of the plan is awarded, the court
                      shall award the plan –

                               (A)     the unpaid contributions,

                               (B)     interest on the unpaid contributions,

                               (C)     an amount equal to the greater of –

                                       (i)    interest on the unpaid contributions,
                                       or
                                       (ii)   liquidated damages provided for
                                       under the plan in an amount not in excess of
                                       20 percent (or such higher percentage as may
                                       be permitted under Federal or State law) of
                                       the amount determined by the court under
                                       subparagraph (A),

                               (D)     reasonable attorney’s fees and costs of the
                                       action, to be paid by the defendant, and

                               (E)     such other legal or equitable relief as the
                                       court deems appropriate.

                       For purposes of this paragraph, interest on unpaid
               contributions shall be determined by using the rate provided under
               the plan, or, if none, the rate prescribed under section 6621 of title
               26. (See, §1132(g)(2) of ERISA).

       WHEREFORE, Plaintiffs pray as follows:

       A.      That judgment be entered in favor of the Plaintiffs and against Defendant for all

such monies found to be due—including delinquent contributions, check-offs, liquidated

damages, interest, audit costs, attorney fees, court costs, and all applicable statutory remedies



                                                  5
       1:19-cv-01122-MMM-JEH # 1             Page 6 of 6



pursuant to 29 U.S.C. §1132(g)(2) for the period of June 1, 2012 through current—at the time

Judgment is rendered;

       B.      Specifically, that Defendant is decreed to pay to Plaintiffs $107,540.60 in fringe

benefit contributions, check-offs, liquidated damages, and audit costs, plus any other amounts

found to be owing at the time judgment is entered;

       C.      That Defendant be decreed to pay Plaintiffs their reasonable attorney fees and

costs as provided by ERISA, 29 U.S.C. §1132(g)(2), the Participation Agreements, and

Plaintiffs’ trust agreements;

       D.      That Defendant be decreed to pay all costs attendant to these proceedings; and

       E.      That Plaintiffs be awarded such other and further relief as the Court deems just

and equitable, all at Defendant’s costs.


                                             CENTRAL LABORERS’ PENSION FUND, et al.,
                                             Plaintiffs,


                                             By:            s/ Timothy J. Shrake II
                                                            TIMOTHY J. SHRAKE II
                                                            CAVANAGH & O’HARA LLP
                                                            2319 W. Jefferson Street
                                                            Springfield, IL 62702
                                                            Telephone: (217) 544-1771
                                                            Fax: (217) 544-9894
                                                            timshrake@cavanagh-ohara.com




                                                6
